DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 4-5, and 7-20 are pending and have been examined in this application. 
Claims 3 and 6 have been cancelled.
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 11/09/2020 and 04/08/2021 and reviewed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the position and release device is compressible in the downstream direction to outwardly expand the tubular inlet contact portion of the short milk tube” in lines 12-14. This is a double inclusion of “the position and release device is compressible in the downstream direction to outwardly expand the tubular inlet contact portion of the short milk tube” in lines 9-11 of claim 1. Examiner suggests deleting the repeated recitation of “the position and release device is compressible in the downstream direction to outwardly expand the tubular inlet contact portion of the short milk tube” in lines 12-14.
Claims 2, 4-5, and 7-19 are rejected based on their respective dependencies. 
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Parker (WO 2009147369).
In regard to claim 1, Parker discloses a milker unit short milk tube (Figs. 1-5, where there is a short milk tube 130) comprising: an outer wall surface (Figs. 1-5, where the short milk tube 130 has an outer wall surface); an inner wall surface (Figs. 1-5, where the short milk tube 130 has an inner wall surface) defining a milk passage (Figs. 1-5 and Page 8 lines 16-20, where the inner wall surface defines a milk passage 140) having an upstream direction and a downstream direction (Figs. 1-5 and Page 8 lines 16-20, where the milk passage 140 has an upstream and a downstream direction); a downstream milk claw connection end (Figs. 1-5 and Page 11 lines 24 – Page 12 line 5, where there is a downstream milk claw connection end 300) including a position and release device (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where there is a position and release device comprised of connection end 300 and 18/12/14/16); and a tubular inlet contact portion adjacent to the position and release device (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where there is at least a tubular inlet contact portion (inlet contact portion of milking claw contact prongs 12/14/16 that are secured under portion 40 of the milk claw 120; the inlet contact portion of milking claw contact prongs 12/14/16 are at least in a tubular configuration) adjacent to the position and release device), wherein the position and release device is compressible in the downstream direction to outwardly expand the tubular inlet contact portion of the short milk tube (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where the position and release device is compressible in the downstream direction to outwardly expand (milking claw contact prongs 12/14/16 must at least compress and outwardly expand during disconnection of the snap fitting) the tubular inlet contact portion (inlet contact portion of milking claw contact prongs 12/14/16 that are secured under portion 40 of the milk claw 120) of the short milk tube 130).
In regard to claim 2, Parker discloses the milker unit short milk tube of claim 1, wherein: the position and release device comprises: a milking claw contact portion disposed to be compressed on a milking claw contact surface to aid in the release of the short milk tube from a milking claw (Figs. 1-6 and Page 12 lines 15-17, where the position and release device (portion 18/12/14/16 and the end portion of the short milk tube 130 contacting the milking claw 120) has a milking claw contact portion (the milking claw contact prongs 12/14/16) which is at least disposed to be compressed on a milking claw 120 contact surface to aid in the release of the short milk tube 130 from the milking claw (milking claw contact prongs 12/14/16 are at least compressed as the prongs are disengaged from or snap fitted onto the milk claw 120)).
In regard to claim 4, Parker discloses the milker unit short milk tube of claim 1, wherein the position and release device (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where there is a position and release device (portion 18/12/14/16 and the end portion of the short milk tube 130 contacting the milking claw 120)) comprises: a pair of spaced apart milking claw contact prongs that have an uncompressed position and a compressed position (Figs. 1-6 and Page 12 lines 15-17, where the milking claw contact prongs 12/14/16 at least have an uncompressed position (at least uncompressed when the prongs are fully engaged with the milk claw 120) and a compressed position (at least compressed as the prongs are disengaged from or snap fitted onto the milk claw 120)) and a web disposed between and joined to the pair of spaced apart prongs (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where the position and release device at least has a web disposed between and joined to the pair of spaced apart prongs (the ring 18 is a web that at least connects the prongs 12/14/16)), wherein the tubular inlet contact portion disposed to contact a milker unit inlet when the milking claw contact prongs are in the uncompressed position (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where there is a tubular inlet contact portion disposed to contact a milker unit inlet (inlet contact portion of milking claw contact prongs 12/14/16 that are secured under portion 40 of the milk claw 120; the inlet contact portion of milking claw contact prongs 12/14/16 are at least in a tubular configuration ) when the milking claw contact prongs are in the uncompressed position (at least uncompressed when the prongs are fully engaged with the milk claw 120)) and at least partially released from contact when the milking claw contact prongs are in the compressed position (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where the inlet contact portion is at least partially released from contact when the milking claw contact prongs are in the compressed position (the inlet contact portion is at least partially released from contact with the milker unit inlet 330, at seat 310, when the prongs are in the compressed position as they are disengaged from the milk claw 120)).
In regard to claim 5, Parker discloses the milker unit short milk tube of claim 1, wherein the position and release device (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where there is a position and release device (portion 18/12/14/16 and the end portion of the short milk tube 130 contacting the milking claw 120)) comprises: a plurality of spaced apart milking claw contact prongs (Figs. 1-6, where the position and release device is comprised of a plurality of spaced apart milking claw contact prongs 12/14/16), and a web disposed between and joined to a pair of spaced apart prongs (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where the position and release device at least has a web disposed between and joined to the pair of spaced apart prongs (the ring 18 is a web that at least connects the prongs 12/14/16)).
In regard to claim 7, Parker discloses the milker unit short milk tube of claim 1, wherein the position and release device includes a pair of spaced apart milking claw contact prongs and a web extending between the pair of contact prongs (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where the position and release device (portion 18/12/14/16 and the end portion of the short milk tube 130 contacting the milking claw 120) includes a pair of spaced apart milking claw contact prongs 12/14/16 and a web (the ring 18 is a web that at least connects the prongs 12/14/16) extending between the pair of contact prongs) that are compressible in a downstream direction to bend the adjacent tubular inlet contact portion of the short milk tube during a removal procedure (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where the position and release device is compressible to at least bend the adjacent tubular inlet contact portion (inlet contact portion of milking claw contact prongs 12/14/16 that are secured under portion 40 of the milk claw 120; the inlet contact portion of milking claw contact prongs 12/14/16 are at least in a tubular configuration) while disconnecting the short milk tube 130 from the milk claw 120 (milking claw contact prongs 12/14/16 must at least bend during disconnection of the snap fitting)).
In regard to claim 8, Parker discloses the milker unit short milk tube of claim 1, wherein the position and release device includes a milking claw contact prong as a radial orientation indicator (Figs. 1-9, Page 11 lines 24 – Page 12 line 5, and Page 13 lines 5-28, where the position and release device has a plurality of milking claw contact prongs 12/14/16 in a radial orientation (which at least serves as an indicator for the orientation of the short milk tube 130 when attaching to the milk claw 120)).
In regard to claim 17, Parker discloses the milker unit short milk tube of claim 1, wherein the milking claw connection end further comprises: an upstream end; and a milker unit teat cup liner joined to the upstream end (Figs. 1-5, where there is a teat cup liner 210 joined to an upstream end of the short milk tube 130).
In regard to claim 20, Parker discloses a milker unit short milk tube, comprising: an outer wall surface (Figs. 1-5, where the short milk tube 130 has an outer wall surface); an inner wall surface (Figs. 1-5, where the short milk tube 130 has an inner wall surface) defining a milk passage (Figs. 1-5 and Page 8 lines 16-20, where the inner wall surface defines a milk passage 140) having an upstream direction and a downstream direction (Figs. 1-5 and Page 8 lines 16-20, where the milk passage 140 has an upstream and a downstream direction); a tubular inlet contact portion (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where there is at least a tubular inlet contact portion (inlet contact portion of milking claw contact prongs 12/14/16 that are secured under portion 40 of the milk claw 120; the inlet contact portion of milking claw contact prongs 12/14/16 are at least in a tubular configuration)); and a position and release device (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where there is a position and release device comprised of connection end 300 and 18/12/14/16) disposed adjacent to the tubular inlet contact portion, wherein the short milk tube is compressible in the downstream direction to outwardly expand the tubular inlet contact portion of the short milk tube and break an adherence with a milking claw inlet of a milking claw, thereby aiding in a release of the short milk tube from the milking claw (Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where the position and release device is compressible in the downstream direction to outwardly expand (milking claw contact prongs 12/14/16 must at least compress and outwardly expand during disconnection of the snap fitting) the tubular inlet contact portion (inlet contact portion of milking claw contact prongs 12/14/16 that are secured under portion 40 of the milk claw 120) of the short milk tube 130 and break an adherence with a milking claw inlet of a milking claw 120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (WO 2009147369) in view of Larson (U.S. Pat. 4324201).
In regard to claim 9, Parker discloses the milker unit short milk tube of claim 1. Parker does not disclose a controlled flexible portion disposed in the upstream direction from the position and release device. Larson discloses a controlled flexible portion disposed in the upstream direction from the position and release device (Figs. 1-4, where there is a controlled flexible portion 30 disposed in the upstream direction from the position and release device 34). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that a controlled flexible portion disposed in the upstream direction from the position and release device in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 10, Parker discloses the milker unit short milk tube of claim 1. Parker does not disclose a reinforced portion disposed in the upstream direction from the position and release device. Larson discloses a reinforced portion disposed in the upstream direction from the position and release device (Figs. 1-4, where there is a reinforced portion 35 disposed in the upstream direction from the position and release device 34). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that a reinforced portion disposed in the upstream direction from the position and release device in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 11, Parker discloses the milker unit short milk tube of claim 1. Parker does not disclose an interior milking claw inlet sealing surface moveable between a milking position disposed to be in contact with a milking claw inlet, and a release position disposed to be at least partially separated from the milking claw inlet. Larson discloses an interior milking claw inlet sealing surface moveable between a milking position disposed to be in contact with a milking claw inlet, and a release position disposed to be at least partially separated from the milking claw inlet (Figs. 1-4, where there is an interior milking claw inlet sealing surface (surface inside the controlled flexible portion 30 and the reinforced portion 35 which seals onto the nipple 20 of the milking claw 16) which is moveable between a milking position disposed to be in contact with a milking claw inlet and a release position disposed to be at least partially separated from the milking claw inlet). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that an interior milking claw inlet sealing surface moveable between a milking position disposed to be in contact with a milking claw inlet, and a release position disposed to be at least partially separated from the milking claw inlet in view of Larson. The motivation would have been to allow the short milk tube to be securely connected to the milk claw, in order to ensure a vacuum can be formed between the short milk tube and the milk claw to efficiently pump milk.
In regard to claim 12, Parker discloses the milker unit short milk tube of claim 1. Parker does not disclose a reinforced portion disposed on the outer wall surface; and an interior milking claw inlet sealing surface disposed substantially opposite the reinforced portion. Larson discloses a reinforced portion disposed on the outer wall surface; and an interior milking claw inlet sealing surface disposed substantially opposite the reinforced portion (Figs. 1-4, where there is a reinforced portion 35 disposed on the outer wall surface and where there is an interior milking claw inlet sealing surface disposed substantially opposite the reinforced portion (surface inside the controlled flexible portion 30 and the reinforced portion 35 which seals onto the nipple 20 of the milking claw 16)). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that a reinforced portion disposed on the outer wall surface; and an interior milking claw inlet sealing surface disposed substantially opposite the reinforced portion in view of Larson. The motivation would have been to allow the short milk tube to be securely connected to the milk claw, in order to ensure a vacuum can be formed between the short milk tube and the milk claw to efficiently pump milk. Additionally, the reinforced portion disposed on the outer wall surface would allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson).
In regard to claim 13, Parker discloses the milker unit short milk tube of claim 1. Parker does not disclose a controlled flexible portion having: a plurality of annular grooves. Larson discloses a controlled flexible portion having: a plurality of annular grooves (Figs. 1-4, where there is a controlled flexible portion 30 with a plurality of annular grooves 38). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that a controlled flexible portion having: a plurality of annular grooves in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). 
In regard to claim 14, Parker discloses the milker unit short milk tube of claim 1. Parker does not disclose a controlled flexible portion having: a plurality of annular grooves; and a plurality of ribs disposed in the grooves. Larson discloses a controlled flexible portion having: a plurality of annular grooves; and a plurality of ribs disposed in the grooves (Figs. 1-4, where there is a controlled flexible portion 30 with a plurality of annular grooves 38 and a plurality of ribs 40 disposed in the grooves 38). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that a controlled flexible portion having: a plurality of annular grooves; and a plurality of ribs disposed in the grooves in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 15, Parker discloses the milker unit short milk tube of claim 1. Parker does not disclose a controlled flexible portion having: at least a portion of an annular groove; and a plurality of ribs disposed in the groove. Larson discloses a controlled flexible portion having: at least a portion of an annular groove; and a plurality of ribs disposed in the groove (Figs. 1-4, where there is a controlled flexible portion 30 with at least a plurality of annular grooves 38 and a plurality of ribs 40 disposed in the grooves 38). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that a controlled flexible portion having: at least a portion of an annular groove; and a plurality of ribs disposed in the groove in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs add structural support to the flexible portion of the short milk tube.
In regard to claim 16, Parker discloses the milker unit short milk tube of claim 1. Parker does not disclose a controlled flexible portion having: a plurality of annular grooves; and a rib oriented in a longitudinal direction and disposed in each of the grooves. Larson discloses a controlled flexible portion having: a plurality of annular grooves; and a rib oriented in a longitudinal direction and disposed in each of the grooves (Figs. 1-4, where there is a controlled flexible portion 30 with at least a plurality of annular grooves 38 and a plurality of ribs 42 disposed in a longitudinal direction in each of the grooves 38). Parker and Larson are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Parker such that a controlled flexible portion having: a plurality of annular grooves; and a rib oriented in a longitudinal direction and disposed in each of the grooves in view of Larson. The motivation would have been to allow the short milk tube to be twisted and manipulated without the structural integrity of the tube being compromised or damaged, while the tube is being used or is connected to the milk claw (see Figs. 3-4 of Larson). Furthermore, the plurality of ribs adds structural support to the flexible portion of the short milk tube.

Allowable Subject Matter
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments (filed 06/15/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Parker (WO 2009147369) disclose the applicant’s claims 1 and 20, as specified under Claim Rejections - 35 USC § 102 above. 
Specifically, Parker teaches a tubular inlet contact portion adjacent to the position and release device in Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where there is at least a tubular inlet contact portion (inlet contact portion of milking claw contact prongs 12/14/16 that are secured under portion 40 of the milk claw 120; the inlet contact portion of milking claw contact prongs 12/14/16 are at least in a tubular configuration) adjacent to the position and release device. Parker also teaches the position and release device is compressible in the downstream direction to outwardly expand the tubular inlet contact portion of the short milk tube and break an adherence with a milking claw inlet of a milking claw in Figs. 1-6 and Page 11 lines 24 – Page 12 line 17, where the position and release device is compressible in the downstream direction to outwardly expand (milking claw contact prongs 12/14/16 must at least compress and outwardly expand during disconnection of the snap fitting) the tubular inlet contact portion (inlet contact portion of milking claw contact prongs 12/14/16 that are secured under portion 40 of the milk claw 120) of the short milk tube 130 and break an adherence with a milking claw inlet of a milking claw 120. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of milking devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647